DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system for and a computer implemented method of producing a sound-responsive lighting effect having, inter alia, “…a sound processing module for processing the incoming sound signal to generate a set of a plurality of sound channels; a color processing module for associating subsets of the set of sound channels with respective ones of a plurality of color units, and subsequently, converting the plurality of color units into a light signal of one or more colors, wherein a number of the plurality of color units is equal to or less than a number of the subsets of the set of sound channels; wherein the one or more colors of the light signal vary in response to variations of the incoming sound signal to thereby produce the sound- responsive lighting effect” (claims 1 and 17). The remaining claims 2-16 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

None of the above documents discloses the system and method for producing sound-responsive lighting effect as recited.
                                                   Correspondence 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844